Citation Nr: 0025810	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  94-42 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability.

2. Entitlement to service connection for a skin disability as 
secondary to Agent Orange exposure.

3. Entitlement to service connection for sarcoidosis, 
including as secondary to Agent Orange exposure.

4. Entitlement to service connection for post-traumatic 
stress disorder.

5. Entitlement to a special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
December 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from June 1994 and subsequent 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  In January 1997, 
the Board remanded the veteran's claims to the RO for further 
evidentiary development.

The matters of new and material evidence to reopen a claim of 
entitlement to service connection for a skin disability, 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and a claim for a special monthly pension 
will be addressed in the remand section below.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. A chronic respiratory disorder was not present in service 
or manifested within one year thereafter, and any current 
sarcoidosis is not shown to be related to service or any 
incident of service, including exposure to Agent Orange.

3. Chloracne was not manifested within one year of the date 
of the veteran's last exposure to Agent Orange and any 
current skin disability is not shown to be related to 
exposure to Agent Orange.


CONCLUSIONS OF LAW

1. Sarcoidosis was not incurred in service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).
2. A skin disability was not incurred as a result of exposure 
to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for sarcoidosis, 
including as secondary to Agent Orange exposure, and for a 
skin disability as due to Agent Orange exposure.  The 
veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims that 
are plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

While the Board has found the veteran's claims well grounded, 
it does not follow, however, that a well-grounded claim, when 
considered on the merits, must now be allowed.  See Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 524 U.S. 940 (1998) (a well-grounded claim 
under 38 U.S.C.A. § 5107(a) is not necessarily a claim that 
will ultimately be deemed allowable under § 5107(b)).  See 
also Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000) (The 
evidentiary threshold for establishing a well-grounded claim 
is low and requires only that the claim be plausible but need 
not be conclusive to satisfy the initial burden of 
38 U.S.C.A. § 5107(a)).




I. Factual Background

Service medical records are essentially negative for findings 
referable to sarcoidosis or a skin disability due to Agent 
Orange exposure.  When examined for pre-induction in March 
1961, the veteran's respiratory system and skin were normal 
and he was found qualified for military service.  When 
examined for preinduction in April 1967, his skin and 
respiratory system were normal and he was found qualified for 
induction.  On a report of medical history completed at 
induction in January 1968, the veteran checked no to having 
asthma, shortness of breath, a chronic cough and skin 
diseases.  

Service medical records indicate that, in February 1968, the 
veteran was seen in the clinic for complaints of a constant 
cough and diagnosed with a cold.  In December 1968, he was 
seen in the clinic for symptoms including slight chest pain, 
diagnosed as flu syndrome.  On a report of medical history 
completed when the veteran was examined for separation in 
November 1969, he checked no to having skin disease, 
shortness of breath and a chronic cough or asthma and, on 
examination the same day, his skin and lungs were reported as 
normal and a chest x-ray was negative.

Post service, private and VA medical records, dated from 1972 
to 1997, are associated with the claims files and reflect in 
and outpatient treatment for pulmonary and skin disorders.  A 
March 1972 certificate of temporary total disability from 
D.M.A., M.D., indicates that the veteran was disabled with 
bronchitis for several days that month and was then able to 
return to work.

VA outpatient medical records, dated from 1976 to 1979, show 
diagnoses of and treatment for severe chronic obstructive 
pulmonary disease (COPD) and bronchiectasis.  VA hospitalized 
the veteran from March to May 1976 with complaints of 
hemoptysis for one week, chest pain for about one year and 
shortness of breath since about 1968.  The veteran reported 
increased pain with coughing, especially deep inspiration and 
complained of wheezing.  He underwent a scalene node biopsy 
and bronchogram and bronchiectasis was diagnosed.

VA hospitalized the veteran in February 1977 and diagnosed 
pneumonia and bronchiectasis with COPD.  The hospital summary 
indicates that he had a history of asthma since childhood.

According to a May 1977 disability determination record from 
the Social Security Administration (SSA), the veteran was 
found totally disabled as of March 1976.  His primary 
disability was chronic restrictive lung disease.

When examined by VA in July 1977, pulmonary function tests 
showed severe obstructive ventilatory defect and diagnoses 
included chronic COPD and bronchiectasis.  Findings were not 
referable to sarcoidosis or a skin disorder due to Agent 
Orange exposure.

The veteran was privately hospitalized in December 1977 due 
to shortness of breath, chest pain and lethargy.  According 
to the hospital record, he was a known COPD patient for many 
years, was discharged from service due to this and claimed to 
have had the problem as a teenager.  He gave a history of 
having bronchitis as a child and smoked a pack of cigarettes 
a day from age sixteen or seventeen until one month ago when 
he stopped smoking.  His father had severe pulmonary disease 
and died at age fifty-nine from emphysema.  Discharge 
diagnoses include pneumonia, right upper lobe and COPD.

VA hospitalized the veteran from June to July 1978 for 
treatment of alcohol addiction and severe COPD.  

VA outpatient records, dated from 1981 to 1982, reflect 
diagnoses of COPD and bronchospasm.  The veteran was also 
treated for acne, a scaly rash thought to be probable 
psoriasis and tinea versicolor.  A January 1981 VA outpatient 
record indicates that the veteran was seen with complaints of 
shortness of breath.  Diagnoses included COPD, status post 
pneumothorax and chronic smoker. 

VA hospitalized the veteran from March to April 1981 for 
treatment of chronic alcoholism.  He smoked one pack of 
cigarettes a day, had a chronic productive cough for at least 
seven years and was hospitalized by VA in 1978.  The veteran 
had skin lesions over his body and was evaluated by a 
dermatologist who assessed that it looked like psoriasis, but 
tests showed some tinea pedis with tinea corporis and a skin 
biopsy showed nonspecific dermatitis.  COPD was also 
diagnosed.  

According to written statements from the veteran's mother and 
stepfather, dated in 1982, the veteran was born with 
bronchial asthma and had pneumonia as a child with a residual 
spot on his lungs.  The veteran had a bronchial problem since 
birth and was rejected from service on one occasion.  

Private medical records dated, in February and March 1982, 
include diagnoses of pneumonitis of the right mid-lung and a 
past history of COPD with some emphysema.

In a July 1982 statement, P.C.T., M.D., noted that the 
veteran smoked approximately one and a half packs of 
cigarettes daily but currently smoked only when drinking.  
The veteran had progressively worsening shortness of breath.  
Examination of the veteran's skin revealed slightly raised 
macular blotches over his face and anterior and posterior 
trunk and arms, bilaterally.  A pulmonary function study 
showed severe obstructive pulmonary deficit.  The clinical 
impression included emphysema and dermatitis of unknown 
etiology.  Further, it was noted that the veteran's skin 
disease was present since Vietnam and showed no evidence of 
clearing with current treatment.  

VA hospitalized the veteran in January 1983 for treatment of 
COPD with an acute exacerbation.  

The veteran was privately hospitalized on several occasions 
between February and June 1984.  He smoked a half a pack of 
cigarettes a day and had severe acne.  Diagnoses include 
COPD. bronchial asthma and acne vulgaris.

According to private treatment records, dated from May to 
July 1984, the veteran was treated for a generalized rash on 
his face for the past 15 years.  He reported exposure to 
Agent Orange in service.  Examination revealed inflamed 
papules and pustules over much of the veteran's upper trunk 
and back.  His face had dry scaling plaques.  The physician's 
impression was acneform eruption on the back that really did 
not appear to be in the category of chloracne.  The veteran's 
facial plaques were thought compatible with seborrheic 
dermatitis.  When seen in July, the veteran's acne had 
improved.

A March 1985 VA outpatient dermatology entry includes a 
diagnosis of cystic acne.  An October 1985 VA outpatient 
record indicates that the veteran was seen by a private 
physician and took tetracycline for chloracne.  The diagnosis 
was recurrent bronchitis.

In an October 1985 statement, A.R., M.D., said he cared for 
the veteran since April 1984.  Dr. R. indicated that since 
the veteran's return from Vietnam, he had shortness of breath 
and chronic skin eruptions treated by private and VA 
physicians.  Further, Dr. R. reported that the veteran had 
skin lesions over his back and face.  The pertinent 
impression was COPD (emphysema) and chronic skin eruption 
resembling acne vulgaris.

VA examined the veteran in January 1986; findings of a chest 
x-ray indicated COPD.  His skin was noted to have scaling of 
the scalp and face, papules and pustules cysts and scars and 
hyperpigmented macules on his face, chest, abdomen, back, 
shoulders and arms.  Diagnoses included seborrheic dermatitis 
(active), nodulocystic acne and COPD.  

VA hospitalized the veteran in July 1990 when he complained 
of difficulty breathing.  According to a consultation record, 
he had a history of asthmatic bronchitis and emphysema for 
the past several years.  The record further reveals that the 
veteran smoked up to two packs of cigarettes a day for about 
twenty years.  His family history was negative for emphysema 
or asthma.  The veteran had a history of skin rashes since 
return from Vietnam and was observed to have a macular skin 
rash on his face and neck.  The clinical impression was acute 
exacerbation of moderately severe COPD with respiratory 
distress and tracheobronchitis.

An April 1991 VA outpatient dermatology clinic entry includes 
diagnoses of acne vulgaris and folliculitis.

In a December 1991 statement, W.B., M.D., who had treated the 
veteran for the past year, said the veteran had severe 
scarring acne conglobata that involved the face, chest and 
back.  

According to a January 1993 VA hospital discharge summary, 
the veteran underwent open lung biopsy for definitive 
etiology of lung disease.  He had a twenty-year history of 
increased shortness of breath with exertion that had worsened 
recently.  The veteran was diagnosed with sarcoidosis.  
February and March 1993 VA outpatient records include 
diagnoses of sarcoidosis and nummular eczema was reported in 
September 1993.

VA hospitalized the veteran in April 1997 for treatment of 
right lower lobe pneumonia.  Other diagnoses included 
sarcoidosis and emphysema, with a need to rule out 
tuberculosis.  In May 1997 statements, two treating VA 
physicians said the veteran's emphysema and COPD had not 
improved and warranted lung transplantation.  Sarcoidosis was 
diagnosed in 1993.

Pursuant to the Board's January 1997 remand, in June 1997, 
the veteran underwent VA dermatologic examination.  According 
to the examination report, he served in Vietnam, was exposed 
to Agent Orange and, after discharge, developed pulmonary and 
skin problems.  His skin problems occurred on his back and 
legs with intermittent flaring back lesions.  The diagnosis 
was folliculitis of the back and keratosis pilaris of the 
posterior legs.  Xerosis of the lower leg and dorsum of the 
foot and onychodystrophy of all ten toenails was also 
diagnosed.  In an addendum, the VA examiner noted that the 
last diagnosis on the veteran would be keloids on the 
anterior chest, probably secondary to the folliculitis 
lesions that occurred there.  Therefore, a completed 
diagnosis of the veteran was keloids on the anterior chest.  
The veteran also had keratosis pilaris on the posterior 
thigh, onychodystrophy of all ten nails on both feet, 
asteatosis on the lower ankle and perifollicular pustules and 
folliculitis of the back and lower back.  In the VA 
examiner's opinion, there were no cutaneous stigmata of Agent 
Orange detected and keloids and folliculitis were not related 
to Agent Orange.

The veteran also underwent VA pulmonary examination in June 
1997.  According to the examination report, the veteran had a 
post service history of pulmonary symptomatology that 
included COPD, asthma, bronchitis and sarcoidosis, diagnosed 
by open lung biopsy in 1993.  Other medical problems included 
acne.  The veteran reported smoking one half to one pack of 
cigarettes daily and quit fifteen years ago, but the examiner 
noted that medical records revealed a history of smoking one 
to one and one half packs of cigarettes.  The veteran 
subjectively complained of shortness of breath for twenty-
five years that worsened in the last five years.  Diagnoses 
included COPD, sarcoidosis, congestive heart failure and 
acne.  

The VA examiner noted the veteran's exposure to Agent Orange 
in service with, no pulmonary symptoms prior to or during 
service and that, approximately two or three years after 
discharge, the veteran experienced shortness of breath and 
worsened bronchitis that was subsequently diagnosed with 
pulmonary sarcoidosis in 1993.  The veteran smoked cigarettes 
until fifteen years ago.  In the VA physician's opinion, the 
veteran's sarcoidosis was unrelated to Agent Orange exposure 
in service.  The doctor stated that, even though sarcoidosis 
was a systemic granulomatous disease of unknown etiology, it 
was not related to Agent Orange.  Additionally, the physician 
said that the veteran's symptoms of upper respiratory 
complaints noted in the service medical records were noted to 
be flu syndrome and are not related to sarcoidosis.  
According to the doctor, even though sarcoidosis may have 
symptoms of cough and shortness of breath, any cough and 
upper respiratory symptom due to other causes cannot be 
assumed to have due to sarcoidosis.

In October 1997, the VA medical center in Detroit, Michigan, 
advised the RO that there were no 1973 medical records for 
the veteran and that all of the records from the 1970s had 
been copied.


II. Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
sarcoidosis in service, its incurrence coincident with 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
and was not aggravated by such service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137.

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.309(e) establish a presumption of service 
connection for certain listed diseases that become manifest 
to a compensable degree during a claimant's lifetime or 
within the time limits established in law for specific 
diseases.  The VA has issued final regulations implementing 
the decision of the Secretary that a positive association 
exists between exposure to herbicides and the subsequent 
development of chloracne, non-Hodgkin's lymphoma, soft tissue 
sarcoma, Hodgkin's disease, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
multiple myeloma and respiratory cancers.  38 C.F.R. §§ 
3.307, 3.309; 59 Fed. Reg. 5106, 07 (February 3, 1994), 59 
Fed. Reg. 29723, 24 (June 9, 1994); 61 Fed. Reg. 57586, 89 
(November 7, 1996).  Where a veteran was exposed to a 
herbicide during service and chloracne become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to a herbicide agent 
during active military service, service connection may be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(6), 3.309(e).  The Secretary has also determined 
that there was no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See 59 Fed. Reg. 341-46 (January 4, 1994).

Recently, the Secretary has determined that there is no 
positive association between herbicide exposure and 
motor/coordination dysfunction, chronic peripheral nervous 
system disorders metabolic and digestive disorders, skin 
cancer, cognitive and neuropsychiatric disorders, 
gastrointestinal tumors, brain tumors and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 64 Fed. 
Reg. 59232, 59233 (Nov. 2, 1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Id.  

However, both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent.  McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange. Brock v. 
Brown, 10 Vet. App. 155 (1997).


1. Service Connection for Sarcoidosis Including as Secondary 
to Agent Orange Exposure

As previously noted, the veteran's military service includes 
service in the Republic of Vietnam.  His service medical 
records do not reflect complaints, treatment or diagnoses of 
sarcoidosis or any other lung disease and sarcoidosis was not 
diagnosed until 1993, many years after service.  The Board 
notes that sarcoidosis is not among the listed diseases for 
which service connection on a presumptive Agent Orange basis 
is warranted.  Although service connection on a presumptive 
basis is available under this provision of law for cancer of 
the lung, the evidence in this case does not establish that 
such a disease was diagnosed.  There is, therefore, no legal 
entitlement to presumptive service connection for sarcoidosis 
due to exposure to Agent Orange in Vietnam.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 
79 (Fed. Cir. 1995). 

Furthermore, the veteran has contended that service 
connection should be granted for sarcoidosis, on a direct 
basis.  Service medical records are completely negative for 
treatment or diagnosis of sarcoidosis in service, nor was 
sarcoidosis noted on examination for separation from service.  
While bronchitis was reported in 1972 and bronchiectasis with 
COPD in 1977, sarcoidosis was not diagnosed until 1993, 
nearly twenty-four years after the veteran's discharge from 
active service.  More importantly, when examined by VA in 
July 1997, a pulmonary specialist reviewed the veteran's 
service and post service medical records and opined that the 
veteran's sarcoidosis was not related to Agent Orange 
exposure in service.  According to the VA physician, even 
though sarcoidosis was a systemic granulomatous disease of 
unknown etiology, it was unrelated to Agent Orange.  
Furthermore, the VA doctor said that the veteran's symptoms 
of upper respiratory complaints noted in the service medical 
records were noted as flu syndrome and were unrelated to 
sarcoidosis.  Additionally, according to the VA examiner, 
even though sarcoidosis may have symptoms of cough and 
shortness of breath, any cough and upper respiratory symptom 
due to other causes cannot be assumed to be due to 
sarcoidosis.  

The Board would also note that the veteran has provided 
conflicting accounts of his pertinent medical history.  In 
December 1977, he told private examiners that he was 
discharged from service due to COPD, had a family history of 
pulmonary disease and that his father had died from 
emphysema.  However, when hospitalized by VA in July 1990, 
the record indicates a negative family history of for 
emphysema or asthma.

In any event, the veteran has asserted that his sarcoidosis 
is related to service, including exposure to Agent Orange.  
While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  See also Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994). 

Accordingly, as the preponderance of the evidence is against 
the veteran's claim and as it has not been shown that his 
sarcoidosis is related to active military service, including 
exposure to Agent Orange, service connection for sarcoidosis 
must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The evidence is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.



2. Service Connection for a Skin Disability as Secondary to 
Agent Orange Exposure

Nothwithstanding the veteran's documented military service in 
Vietnam and presumed exposure to Agent Orange, service 
medical records are entirely negative for any complaints or 
findings referable to a chronic disorder of the skin, 
including acne, psoriasis, chloracne or another disorder.  
The first post service evidence of record of a skin disorder 
was in approximately 1981, and well beyond the one-year 
presumptive period prescribed by law.  In fact, in 1984, a 
private physician who examined the veteran diagnosed acne 
form eruption that did not appear to be in the category of 
chloracne.  Moreover, although the veteran has asserted that 
he suffered from a skin rash since discharge, as a 
consequence of exposure to an herbicide in service, when 
examined by VA in July 1997, a dermatologic examiner reported 
no cutaneous stigmata of Agent Orange detected and said the 
veteran's diagnosed keloids nor folliculitis were not related 
to Agent Orange.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Espiritu v. Derwinski, 2 
Vet. App. at 492; Robinette v. Brown, 8 Vet. App. at 74; 
Heuer v. Brown, 7 Vet. App. at 384.  See also Harvey v. 
Brown, 6 Vet. App. at 393-94. 

Accordingly, as the preponderance of the evidence is against 
the veteran's claim and as it has not been shown that the 
veteran has a skin disability due to Agent Orange exposure, 
service connection for skin disability due to Agent Orange 
exposure must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.



ORDER

Service connection is denied for sarcoidosis, including as 
due to Agent Orange exposure.

Service connection is denied for a skin disability due to 
Agent Orange exposure.


REMAND

The Board notes that the RO denied the veteran's claims for a 
special monthly pension and service connection for PTSD in a 
December 1998 rating that also declined to find that new and 
material evidence had been submitted to reopen a claim for 
service connection for seborrheic dermatitis and nonsulicytic 
acne.  However, in a January 1999 Appeal to the Board of 
Veterans' Appeals (VA Form 9), the veteran said he wanted to 
appeal the RO's decision regarding service connection for 
seborrheic dermatitis and nonsulicytic acne and entitlement 
to service connection for PTSD and, in a February 1999 
statement, the veteran's representative objected to the 
denial of the claim for a special monthly pension.  

The Board construes the veteran's January 1999 VA Form 9 as a 
timely notice of disagreement (NOD) as to the matters of 
entitlement to service connection for PTSD and whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a seborrheic dermatitis 
and nonsulicytic acne, and construes the February 1999 
statement from the veteran's representative as a timely NOD 
as to the matter of entitlement to a special monthly pension.  
Accordingly, the Board is required to remand these issues to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999)(The notice of 
disagreement initiated review by the Board of the RO's denial 
of the claim and bestowed jurisdiction on the court; the 
Board should have remanded that issue to the RO, for issuance 
of a statement of the case.

As such, in order to comply with the duty to assist under 
38 U.S.C.A. § 5107, the Board finds that the case should be 
REMANDED to the RO for the following actions.:

1.  The RO should issue a statement of 
the case concerning the issues of (1) 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
skin disability; (2) entitlement to 
service connection for PTSD; and (3) 
entitlement to a special monthly pension.  
The RO should ensure that all appropriate 
development has been undertaken regarding 
the veteran's claims, including any and 
all verification of alleged PTSD 
stressors.  

2.  If, and only, if the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue(s) should the claim(s) be returned 
to the Board.  See 38 U.S.C.A. § 7104(a) 
(West 1991).

The purpose of this remand is to comply with governing 
adjudicative rules.  No action is required of the veteran 
until he receives further notice.  By this remand, the Board 
intimates no opinion as to the final disposition of any 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
Veterans Law Judge



 


- 17 -


